In re Confidential Party; — Plaintiff; Applying For Petition to Sit for the Louisiana Bar.
| granted. Petitioner is allowed to take the Louisiana State Bar Examination. *163Upon satisfactorily passing the examination, petitioner may apply to this court for the appointment of a commissioner in accordance with the Supreme Court Rule XVII, § 9, to take evidence and report to this court as to whether petitioner has the appropriate character and fitness to -be admitted to the bar and allowed to practice law in the State of Louisiana.
CRICHTON, J., additionally concurs and assigns reasons.